Per Curiam:

This was an action by two daughters against their father to set aside a deed to eighty acres of land, which they alleged he had taken in his own name in fraud of their rights. The jury found for the plaintiffs on much and very divergent evidence. No assignment of error is made involving any principle of law. The entire record has been carefully examined and the assignments of error fully considered, and we find no reversible error therein. No good purpose can be subserved by a discussion of the alleged errors in detail.
The judgment of the court below will be affirmed.